Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see Remarks, pages 4-10, filed May 26, 2022, with respect to claims 1-2, 4-7 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-7 has been withdrawn. 


Allowable Subject Matter

Claims 1-2, 4-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
      With regards to independent claim 1, the closest prior art of JP 2019020892 to Oishi discloses a printing device comprising (paragraph 14-15; printer 200):
      a print mechanism performing printing (paragraph 25, 28; printing unit 206); 
     a memory storing a plurality of font designs, the plurality of font designs that are stored in the memory being a predetermined set of font designs (paragraph 31, 33, 40; font data storage 25 stores plurality of font design associated with plurality of languages for the Unicode; font designs include predetermined set of Japanese, Chinese, Taiwanese, and Korean font designs); and
      a controller that (paragraph 25-26; CPU 201), in response to accepting a character code associated with the plurality of font designs (paragraph 33-35, 48-50, 61-62; for each Unicode character code as shown in Fig. 8 there are font data in plurality of languages (Japanese, Chinese, Taiwanese, Korean) as font design; in step s14, in response to character code  accepted in the read information of the print data, it prints character in s17), causes the print mechanism to print a character indicated by the character code (paragraph 44-48, 61-62; print execution unit 24 prints the character based on the font language set as the highest priority in step s17 for the character code), based on a priority level allocated to each of the plurality of font designs stored in the memory (paragraph 34, 35-36, 42-43, 51, 59; priority level is set for each of the languages based on the priority information in the received command by the priority setting unit 22; in Fig. 6 user can specify the languages associated with the 4 priority level or can specify less than 4 priority languages; if user only sets Chinese as first priority in Fig. 6 then highest priority will be allocated to the Chinese language, followed by Japanese, Taiwanese, Korean based on their default priority order allocated to each one; paragraph 31, 33, 40; font data storage 25 stores plurality of font design), wherein
       the controller changes the priority level of the plurality of font designs in response to accepting a first command (paragraph 34-37, 42-43, 45, 51, 59; when user specifies the priority of at least one of the plurality of languages in Fig. 6, for example if user only sets Taiwanese as first priority in Fig. 6 as priority information, then a command is output that includes this priority information that Taiwanese is first priority to the printer; the printer when it receives and accepts the command, sets Taiwanese as first priority (before it was third priority); as result Japanese which was first priority is now second priority, Chinese which was second now is third resulting in changes of priority of plurality of font languages), and
         the first command is a command indicating the priority level of the font design that is a part of the plurality of font designs (paragraph 34-37, 42-43, 51, 59; when user specifies the priority of one language an output command is issued to printer that includes this priority information; command received by printer includes priority information that indicates for example that Taiwanese is set as the first priority if user set it as first priority in Fig. 6 out of all the languages).

Oishi discloses plurality of font designs for the character code (paragraph 31, 33, 40; font data storage 25 stores plurality of font design associated with plurality of languages for the Unicode).  
	






        JP 4808220 to Okada discloses wherein each of the plurality of font designs is a combination of (1) a character form corresponding to a country or a region, and (2) a typeface (paragraph 36, 63, 65, 72-74, 78, 99; for the font design 425 there is associated language information 426 (character form) that is associated with countries such as Japan, Korea, China in combination with typeface information provided in font design 425 for the plurality of font design 425; the device can be used in printer).



         JP 2011210045 to Nomura discloses the controller changes the priority level of the plurality of font in response to accepting a user operation to the printing device (paragraph 26-27, 47; user can edit priority of font group using operation unit 13 of printer). However in Nomura the fonts are used for display purpose and not for printing character codes associated with font design as claimed (paragraph 6).





       With regards to independent claim 6, see above Statement on Reasons for Allowance for claim 1 since claim 6 discloses limitations similar to claim 1. 


          In addition to the teachings of the claims 1 and 6 as a whole, the closest prior art of record failed to teach or suggest, 
           “the controller changes the priority level of the plurality of font designs in response to accepting a user operation to the printing device;
            the controller causes the print mechanism to print information indicating the priority level changed by user operation”

          Therefore, claims 2, 4-5, 7 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  










Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2011210045 to Nomura.
JP H07112553 to Sumida.
JP H09179699 to Mihashi.
JP H0691956 to Miyazaki.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

08/10/2022